Citation Nr: 0015256	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for essential 
blepharospasm.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1961 to September 
1985.  This appeal arises from an October 1998 rating action 
in which the RO denied service connection for essential 
blepharospasm.


FINDING OF FACT

The claim  for service connection for benign essential 
blepharospasm is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for essential 
blepharospasm is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that essential blepharospasm was 
incurred in service.  He maintains that he was treated in 
service for problems pertaining to his eyes but that he was 
not properly diagnosed with blepharospasm.

A review of the service medical records reveals that on 
entrance examination, the veteran's eyes were found to be 
normal, and his distant vision was noted to be 20/20 
bilaterally.  In an April 1977 examination, the veteran's 
eyes were found to be normal, and his distant vision was 
noted to be 20/20 bilaterally.  

In a January 1978 treatment record, the veteran complained of 
swelling in his right eye due to a possible foreign body 
which was contracted the previous day.  He had been working 
with fiberglass.  Examination revealed no foreign body and no 
corneal abrasion.  The assessment was irritation.  

In a February 1980 treatment record, the veteran was seen for 
a driver's vision test.  It was noted that he had a negative 
ocular history.  Vision was 20/20 bilaterally.  The pupils 
were equal, round, and reactive to light.  There was mild 
stippling of the macular area.  Confrontation fields were 
within normal limits.

In a subsequent February 1980 treatment record, it was noted 
that the veteran was cutting glass and felt something in his 
left eye.  A very small particle of glass was observed in the 
lower lid area.  An eye stain revealed that the eye was clear 
without abrasions.  The assessment was foreign object in the 
left eye.  

In two June 1981 periodic examinations, the veteran's eyes 
were found to be normal and his distant vision was noted to 
be 20/20 bilaterally. 

In a June 1983 treatment record, it was noted that the 
veteran had a swollen left lower eyelid which was painful.  
Examination revealed an infected gland of the left lower 
eyelid.  The gland was inspected and pus expressed.

On discharge examination in October 1984, the eyes generally 
were found to be normal.  Distant vision  was found to be 
20/25 in the right eye and 20/20 in the left eye.  The 
examiner noted that the veteran had defective visual acuity 
in the right eye which was uncorrected.  In a May 1985 
treatment record, the veteran was seen with a complaint of a 
sty in his right eye.  

VA examination reports in 1986 and 1988 contain no references 
to complaints or manifestations attributable to 
blepharospasm.

A disability certificate from Hampton Roads Neurology, Inc. 
dated in June 1995 reveals that the veteran was being treated 
for blepharospasm and was advised to remain out of work for a 
few days.

Medical payment forms dated from June 1995 to April 1996 from 
Hampton Roads Neurology, Inc. reveal diagnoses of 
blepharospasm. 

In an August 1998 VA outpatient treatment record, the veteran 
was diagnosed with essential blepharospasm.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 1991). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection. A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim. Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence). See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).
 
Following a review of all the evidence, the Board of 
Veterans' Appeals (Board)  finds that the veteran has not met 
all three elements of a well grounded claim and his claim 
must therefore be denied. Initially, the Board notes that 
there is no evidence of incurrence or aggravation of 
blepharospasm in service. The earliest medical evidence of 
blepharospasm is in June 1995.   Furthermore, the Board notes 
further that the record contains no competent evidence that 
essential blepharospasm is related to service, that is to 
say, there is no medical opinion unequivocally linking the 
disorder with service. 

The only evidence presented by the veteran that tends to show 
a connection between blepharospasm and service is his own.  
While he is competent to testify about what he observed or 
experienced, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical relationship. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Given the foregoing, a plausible claim for service 
connection for essential blepharospasm has not been 
presented. See Grottveit v. Brown, 5 Vet. App. 91 (1993). 
Consequently, such claim is not well grounded and must, 
therefore, be denied. 38 U.S.C.A. § 5107(a).

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

As a final matter, the Board notes that the RO has advised 
the veteran of the basis for the denial of the claim and the 
criteria for presenting a well-grounded claim, the Board 
finds that the duty to inform him of the evidence needed to 
support his claim has been met.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

In the absence of evidence of a well-grounded claim, service-
connection for essential blepharospasm is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

